                        Case 4:19-cv-00035-RM-LAB Document 181 Filed 04/12/21 Page 1 of 2




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road, Suite 600
                    4   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    5   Email: tberg@fennemorelaw.com
                        Email: amy@fennemorelaw.com
                    6   Email: rcurtis@fennemorelaw.com
                        Email: scohan@fennemorelaw.com
                    7
                        Attorneys for Defendants
                    8   State of Arizona, Andy Tobin, and Paul Shannon
                    9                              UNITED STATES DISTRICT COURT
                  10                                    DISTRICT OF ARIZONA
                  11    Russell B. Toomey,                            No. 4:19-cv-00035
                  12                      Plaintiff,                  NOTICE OF SERVICE OF STATE
                                                                      DEFENDANTS’ RESPONSES TO
                  13           v.                                     PLAINTIFF’S SECOND SET OF
                                                                      INTERROGATORIES
                  14    State of Arizona, et al.
                  15                      Defendants.
                  16
                  17
                  18           Notice is hereby given that Defendants State of Arizona, Andy Tobin, and Paul
                  19    Shannon (the “State Defendants”) served their Responses to Plaintiff Russell B. Toomey’s
                  20    Second Set of Interrogatories via email on April 12, 2021 to Plaintiff Russell B. Toomey
                  21    and Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna,
                  22    Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred Duval.
                  23           DATED this 12th day of April, 2021.
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 181 Filed 04/12/21 Page 2 of 2




                    1                                         FENNEMORE CRAIG, P.C.
                    2
                                                              By: /s/ Ryan Curtis
                    3                                             Timothy J. Berg
                                                                  Amy Abdo
                    4                                             Ryan Curtis
                                                                  Shannon Cohan
                    5                                             Attorneys for Defendants State of
                                                                  Arizona, Andy Tobin, and Paul
                    6                                             Shannon
                        18315935
                    7
                    8
                    9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                            -2-
